             Case 1:20-cv-00178-JEJ Document 1 Filed 02/03/20 Page 1 of 13



Counsel for Ms. Hummelbaugh
Weisberg Cummings, P.C.
2704 Commerce Drive, Suite B
Harrisburg, PA 17110-9380
(717) 238-5707


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


RANDI LYNN HUMMELBAUGH,                           CASE NO. ________________

                           Plaintiff,

        v.

AIRGAS USA, LLC,                                  JURY TRIAL DEMANDED

                           Defendant.             ELECTRONICALLY FILED




  THIS FIRM IS A DEBT COLLECTOR AND WE ARE
 ATTEMPTING TO COLLECT A DEBT OWED TO OUR
  CLIENTS. ANY INFORMATION OBTAINED FROM
    YOU WILL BE USED FOR THE PURPOSE OF
            COLLECTING THE DEBT.
           Case 1:20-cv-00178-JEJ Document 1 Filed 02/03/20 Page 2 of 13



                                  COMPLAINT

      Plaintiff, Randi Lynn Hummelbaugh, formerly Randi Lynn Tarasi (“Ms.

Hummelbaugh”), by and through undersigned counsel, Weisberg Cummings, P.C.,

hereby files this Complaint against Defendant, Airgas USA, LLC (“Airgas”), for

violations of the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201 et seq.

(“FLSA”), the Pennsylvania Minimum Wage Act of 1968, 43 P.S. § 333.101 et

seq. (“PMWA”), the Pennsylvania Wage Payment and Collection Law, 43 P.S. §

260.1 et seq. (“WPCL”), and breach of contract, as follows:

                                    PARTIES

      1.      Ms. Hummelbaugh was employed by Airgas from in or about

September 2017, until on or about November 4, 2019. Ms. Hummelbaugh is a

resident of the Commonwealth of Pennsylvania, residing at 393 Timber Lane,

Harrisburg, Dauphin County, Pennsylvania.         Ms. Hummelbaugh’s consent to

become a party plaintiff is attached to this Complaint.

      2.      Airgas, a Delaware limited liability company, is a leading single-

source supplier of gases, welding equipment and supplies, and safety products,

with a home office located at 259 North Radnor Road, #100, Radnor, Delaware

County, Pennsylvania.




                                          2
           Case 1:20-cv-00178-JEJ Document 1 Filed 02/03/20 Page 3 of 13




      3.       At all times relevant to this Complaint, Airgas conducted business

operations and employed Ms. Hummelbaugh within the Commonwealth of

Pennsylvania.

      4.       At all times relevant to this Complaint, Ms. Hummelbaugh worked for

Airgas based out of her home in Dauphin County, Pennsylvania.

      5.       At all times relevant to this Complaint, Airgas has been an employer

within the meaning of the FLSA, PMWA and WPCL.

      6.       At all times relevant to this Complaint, Airgas has been an enterprise

within the meaning of the FLSA, 29 U.S.C. § 203(r).

      7.       At all times relevant to this Complaint, Airgas has been an enterprise

engaged in commerce or in the production of goods for commerce within the

meaning of the FLSA because it has engaged employees in commerce. 29 U.S.C.

§ 203(s)(1).

      8.       Airgas has had, and continues to have, an annual gross income of

sales made, or business done, of not less than $500,000.00. 29 U.S.C. § 203(s)(1).

                          JURISDICTION AND VENUE

      9.       The FLSA authorizes court actions by private parties to recover

damages for violations of the FLSA’s wage and hour provisions. Subject matter

jurisdiction over these FLSA claims arises under 29 U.S.C. § 216(b) and 28 U.S.C.

§ 1331.



                                           3
         Case 1:20-cv-00178-JEJ Document 1 Filed 02/03/20 Page 4 of 13




      10.    The PMWA and WPCL each provide for a private right of action to

enforce their provisions.       This Court has supplemental jurisdiction over

Pennsylvania state law claims pursuant to 28 U.S.C. § 1367.

      11.    Venue in this district is proper under 28 U.S.C. § 1391(b), because

Airgas does business in this district and substantial unlawful conduct giving rise to

the claims set forth in this Complaint occurred in this district.

                                  BACKGROUND

      12.    Ms. Hummelbaugh was a Remote Senior Talent Acquisition Recruiter

at Airgas, a position which did not require an advanced degree, and acquired her

skill by experience rather than by an advanced specialized intellectual instruction

with respect to her job qualifications.

      13.    Airgas told Ms. Hummelbaugh that she would earn a salary, plus a ten

percent (10%) bonus, and she was not paid by the hour or an overtime rate,

although federal and state law requires paying her by the hour and at an overtime

rate for hours in excess of forty (40) hours per week.

      14.    From the date of her hire, Ms. Hummelbaugh frequently had to work

in excess of forty (40) hours per week.

      15.    Airgas willfully refused to pay Ms. Hummelbaugh overtime for the

time she worked in excess of forty (40) hours per week from her date of hire until

the date of her termination.



                                           4
         Case 1:20-cv-00178-JEJ Document 1 Filed 02/03/20 Page 5 of 13




       16.   Airgas has willfully violated the FLSA, related federal regulations,

and the PMWA, through its failure to properly pay Ms. Hummelbaugh for all

overtime hours she has worked. In particular, Ms. Hummelbaugh often worked in

excess of forty (40) hours per week, and in such cases, Airgas did not pay

additional compensation of at least the legally mandated rate. Airgas knew and

was aware at all times that Ms. Hummelbaugh regularly worked in excess of forty

(40) hours per week, and yet failed to pay her for all overtime hours she worked.

                                     COUNT I

                         VIOLATIONS OF THE FLSA

       17.   Ms. Hummelbaugh incorporates all previous paragraphs of this

Complaint herein by reference as if more fully set forth at length.

       18.   At all times material herein, Ms. Hummelbaugh has been entitled to

the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201, et

seq.

       19.   Ms. Hummelbaugh is an “employee” and Airgas was her “employer”

covered under Section 203 of the FLSA.

       20.   The FLSA regulates, among other things, the payment of overtime to

employees who are engaged in interstate commerce, or engaged in the production

of goods for commerce, or employed in an enterprise engaged in commerce or in

the production of goods for commerce. 29 U.S.C. § 207(a)(1).



                                          5
        Case 1:20-cv-00178-JEJ Document 1 Filed 02/03/20 Page 6 of 13




      21.   Section 13 of the FLSA exempts certain categories of employees from

overtime pay obligations.      None of the FLSA exemptions apply to Ms.

Hummelbaugh. 29 U.S.C. § 213.

      22.   As set forth above, Airgas violated the overtime provisions of the

FLSA as it failed to pay Ms. Hummelbaugh the required one and one-half (1½)

times her regular hourly rate for each hour worked in excess of forty (40) hours in

a workweek, in violation of 29 U.S.C. §§ 207(a) and 215(a)(2). Overtime pay is,

therefore, due and owing to Ms. Hummelbaugh.

      23.   Airgas’s failures to pay Ms. Hummelbaugh overtime at one and one-

half (1½) times Ms. Hummelbaugh’s regular rate of pay for all hours worked over

forty (40) hours in a workweek was willful, intentional, and malicious.

      24.   Airgas violated the FLSA by failing to pay for overtime. In the course

of perpetrating these unlawful practices, Airgas also willfully failed to keep

accurate records of all hours worked by Ms. Hummelbaugh.

      25.   Ms. Hummelbaugh is entitled to damages incurred within the three (3)

years preceding the filing of this litigation, because Airgas acted willfully and

knew, or showed reckless disregard for, whether its conduct was prohibited by the

FLSA.

      26.   Airgas has not acted in good faith or with reasonable grounds to

believe that its actions and omissions were not in violation of the FLSA, and as a



                                         6
         Case 1:20-cv-00178-JEJ Document 1 Filed 02/03/20 Page 7 of 13




result thereof, Ms. Hummelbaugh is entitled to recover an award of liquidated

damages in an amount equal to the amount of unpaid overtime pay permitted by 29

U.S.C. § 216(b). Alternatively, should this Honorable Court find Airgas did not

act willfully in failing to pay overtime pay, Ms. Hummelbaugh is entitled to an

award of pre-judgment interest at the applicable legal rate.

      27.    As a result of the aforesaid willful violations of the FLSA’s overtime

pay provisions, overtime compensation has been unlawfully withheld by Airgas

from Ms. Hummelbaugh. Accordingly, Airgas is liable under 29 U.S.C. § 216(b),

together with an additional amount as liquidated damages, pre-judgment and post-

judgment interest, reasonable attorneys’ fees, and costs of this action.

      WHEREFORE, Ms. Hummelbaugh respectfully requests that this Honorable

Court enter Judgment in her favor and against Defendant, Airgas, LLC, as follows:

      (a)    Enter judgment in favor of Ms. Hummelbaugh against Airgas for

             violations of the FLSA’s overtime requirements;

      (b)    Award Ms. Hummelbaugh unpaid overtime wages, in an amount to be

             shown at trial;

      (c)    Award Ms. Hummelbaugh an additional equal amount as liquidated

             damages;

      (d)    Award Ms. Hummelbaugh all compensatory damages, including

             compensation for any retirement and/or tax consequences;



                                          7
        Case 1:20-cv-00178-JEJ Document 1 Filed 02/03/20 Page 8 of 13




      (e)    Award Ms. Hummelbaugh pre- and post-judgment interest at the legal

             rate;

      (f)    Award Ms. Hummelbaugh her costs and reasonable attorneys’ fees in

             bringing this action;

      (g)    Enter an Order enjoining Airgas from future violations of the overtime

             wage provisions of the FLSA; and

      (h)    Award Ms. Hummelbaugh any other relief that this Court or a jury

             deems appropriate.

                                     COUNT II

                         VIOLATIONS OF THE PMWA

      28.    Ms. Hummelbaugh incorporates all previous paragraphs of this

Complaint herein by reference as if more fully set forth at length.

      29.    Airgas is an “employer” as that term is defined under the PMWA, 43

Pa.C.S. § 333.103(g), and is thereby subject to liability for overtime wages,

liquidated damages and reasonable attorneys’ fees and other costs for non-payment

of salary and/or wages under the PMWA, 43 Pa.C.S. § 333.101 et seq.

      30.    As set forth above, Airgas, by its conduct, violated the overtime

provisions of the PMWA as it failed to pay Ms. Hummelbaugh the required one

and one-half (1½) times her regular rate of pay for each hour worked in excess of




                                          8
         Case 1:20-cv-00178-JEJ Document 1 Filed 02/03/20 Page 9 of 13




forty (40) hours in a workweek, in violation of 43 Pa.C.S. § 333.104(c). Overtime

pay is, therefore, due and owing to Ms. Hummelbaugh.

      31.    The PMWA requires that Airgas compensate Ms. Hummelbaugh at a

rate of at least one and one-half (1½) times her usual hourly wage for each hour of

overtime. 43 Pa.C.S. § 333.104(c).

      32.    The total amount of compensation due to Ms. Hummelbaugh by

Airgas constitutes wages under 43 Pa.C.S. § 333.103(d), and failure to pay the

amount due constitutes a violation of the PMWA.

      33.    Airgas’s failure and refusal to pay overtime wages was willful,

intentional, and not in good faith.

      WHEREFORE, Ms. Hummelbaugh respectfully requests that this Honorable

Court enter Judgment in her favor and against Defendant, Airgas, LLC, as follows:

      (a)    Enter judgment in favor of Ms. Hummelbaugh for violations of the

             PMWA’s overtime requirements;

      (b)    Award Ms. Hummelbaugh her unpaid overtime wages for being

             required to work more than forty (40) hours per week without being

             paid at overtime rates during the applicable statute of limitations

             period, in an amount to be shown at trial;

      (c)    Award Ms. Hummelbaugh compensation for any retirement and/or tax

             consequences;



                                         9
        Case 1:20-cv-00178-JEJ Document 1 Filed 02/03/20 Page 10 of 13




      (d)    Award Ms. Hummelbaugh pre- and post-judgment interest at the legal

             rate;

      (e)    Award Ms. Hummelbaugh her costs and reasonable attorneys’ fees in

             bringing this action;

      (f)    Enter an Order enjoining Airgas from future violations of the overtime

             provisions of the PMWA; and

      (g)    Award Ms. Hummelbaugh any other relief that this Court or a jury

             deems appropriate.

                                     COUNT III

                           VIOLATIONS OF THE WPCL

      34.    Ms. Hummelbaugh incorporates all previous paragraphs of this

Complaint herein by reference as if more fully set forth at length.

      35.    Airgas is an “employer” as that term is defined under the WPCL, and

is thereby subject to liability for wages, liquidated damages and reasonable

attorneys’ fees for non-payment of salary and/or wages under the WPCL, 43

Pa.C.S. § 260.1, et seq.

      36.    Ms. Hummelbaugh is entitled to be paid one and one-half times (1½)

times her regular rate of pay for all hours worked in excess of forty (40) in a

workweek, as provided by, inter alia, 29 U.S.C. § 207(a) and 43 Pa.C.S. §




                                         10
        Case 1:20-cv-00178-JEJ Document 1 Filed 02/03/20 Page 11 of 13




333.104(c). The failure to pay said wages constituting a violation of the FLSA and

PMWA.

      37.    Airgas has failed to pay Ms. Hummelbaugh one and one-half times

(1½) times her regular rate of pay for all hours worked in excess of forty (40) in a

workweek, in violation of the FLSA and PMWA. Airgas has, therefore, failed to

regularly pay Ms. Hummelbaugh for all earned wages from the date she was first

employed, through the date of her termination, in violation of the WPCL.

Accordingly, wages in the form of overtime pay are due and owing to Ms.

Hummelbaugh pursuant to Section 260.3(a) of the WPCL.

      38.    The total amount due to Ms. Hummelbaugh by Airgas constitutes

wages under Section 260.2a. of the WPCL, and failure to pay the amount due

constitutes a violation of the WPCL.

      39.    In accordance with Section 260.10 of the WPCL, by reason of

Airgas’s actions, Ms. Hummelbaugh is entitled to liquidated damages in an amount

equal to twenty-five percent (25%) of the wages due in addition to all wages due.

      40.    In accordance with Section 260.9a of the WPCL, by reason of

Airgas’s actions, Ms. Hummelbaugh is entitled to reasonable attorneys’ fees

associated with this action.

      41.    The wages withheld from Ms. Hummelbaugh were not the result of

any bona fide dispute.



                                        11
        Case 1:20-cv-00178-JEJ Document 1 Filed 02/03/20 Page 12 of 13




     WHEREFORE, Ms. Hummelbaugh respectfully requests that this Honorable

Court enter Judgment in her favor and against Defendant, Airgas, LLC, as follows:

      (a)   Enter judgment in favor of Ms. Hummelbaugh and against Airgas for

            failing to pay wages in violation of the WPCL;

      (b)   Award Ms. Hummelbaugh liquidated damages in an amount equal to

            twenty-five percent (25%) of the wages due in addition to all wages

            due, in an amount to be shown at trial;

      (d)   Award Ms. Hummelbaugh pre- and post-judgment interest at the legal

            rate;

      (e)   Award Ms. Hummelbaugh her costs and reasonable attorneys’ fees in

            bringing this action;

      (f)   Enter an Order enjoining Airgas from future violations of the wage

            provisions of the WPCL; and

      (g)   Award Ms. Hummelbaugh any other relief this Court or a jury deems

            appropriate.




                                        12
        Case 1:20-cv-00178-JEJ Document 1 Filed 02/03/20 Page 13 of 13




                               JURY DEMAND

      Ms. Hummelbaugh demands a trial by jury on all issues triable to a jury as a

matter of right.

                                     Respectfully submitted,

                                     WEISBERG CUMMINGS, P.C.

February 3, 2020                     /s/ Larry A. Weisberg
Date                                 Larry A. Weisberg, Esquire
                                     Bar I.D. No.: PA 83410
                                     lweisberg@weisbergcummings.com

                                     /s/ Derrek W. Cummings
                                     Derrek W. Cummings, Esquire
                                     Bar I.D. No.: PA 83286
                                     dcummings@weisbergcummings.com

                                     /s/ Steve T. Mahan
                                     Steve T. Mahan, Esquire
                                     Bar I.D. No.: PA 313550
                                     smahan@weisbergcummings.com

                                     2704 Commerce Drive, Suite B
                                     Harrisburg, PA 17110-9380
                                     (717) 238-5707
                                     (717) 233-8133 (Fax)

                                     Counsel for Plaintiff




                                       13
